Name: Commission Regulation (EC) No 1636/95 of 5 July 1995 temporarily adapting the special import arrangements in the beef sector provided for in Council Regulation (EEC) No 715/90 with the view to the implementation of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations
 Type: Regulation
 Subject Matter: tariff policy;  economic geography;  animal product;  international trade
 Date Published: nan

 6 . 7 . 95 Ã Ã Ã Ã  Official Journal of the European Communities No L 155/25 COMMISSION REGULATION (EC) No 1636/95 of 5 July 1995 temporarily adapting the special import arrangements in the beef sector provided for in Council Regulation (EEC) No 715/90 with the view to the implementation of the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, Article 1 1 . Import licences shall be issued for beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia under the conditions laid down in this Regulation and within the limits of the quantities, expressed in tonnes of boneless meat fixed in Article 4 of Regulation (EEC) No 715/90 . Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in parti ­ cular Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products originating in the ACP States or in the overseas countries and territories (2), as last amended by Regulation (EC) No 2484/94 (3) and in particular Article 27 thereof, 2. For the purpose of this Regulation, 100 kilograms of boneless beef shall be equal to :  130 kilograms of bone-in beef,  260 kilograms of live bovine animals,  1 00 kilograms of products falling under tariff headings CN 0206, 0210 and 1602. Whereas, as a result of the implementation of the Uruguay Round Agreement on Agriculture, variable levies are replaced by fixed duties as from 1 July 1995 ; whereas, as a consequence, it is necessary to temporarily adapt a certain number of provisions currently laid down in Commission Regulation (EEC) No 970/90 of 18 April 1990 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EEC) No 715/90 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Carib ­ bean and Pacific States or in the overseas countries and territories ^), as last amended by Regulation (EC) No 3808/92 (^ ; whereas it appears useful to incorporate into one Commission Regulation all provisions relating to the import arrangements for ACP beef in particular those on applications and issuing of import licences ; Article 2 1 . The specific rate of customs duty fixed in the Common Customs Tariff is reduced by 90 % for products referred to in Annex I and being imported under the present Regulation . 2. Notwithstanding Article 8 (4) of Commission Regu ­ lation (EEC) No 3719/88 (6) the reduction referred to in paragraph 1 shall not apply on quantities exceeding those indicated in the import licence . Article 3 Whereas Regulation (EEC) No 970/90 should be repealed ; Whereas the measures provided for in the Regulation are in accordance with the opinion of the Management Committee for beef and veal, 1 . Applications for import licences and the licences themselves for products to be imported free of ad valorem customs duty pursuant to Article 2 of Regulation (EEC) No 715/90 and qualifying, as appropriate , for either a reduction of the specific rate of customs duties fixed in the Common Customs Tariff in accordance with Article 3 of the said Regulation or exemption from duties in accordance with Article 24 of the said Regulation shall contain : (') OJ No L 349, 31 . 12. 1994, p. 105. 2) OJ No L 84, 30 . 3. 1990, p. 85. (3) OJ No L 265, 15. 10. 1994, p. 3. 4 OJ No L 99, 19 . 4. 1990, p . 8 . 0 OJ No L 384, 30. 12. 1992, p. 35. (6) OJ No L 331 , 2. 12. 1988 , p. 1 . No L 155/26 lEN 6. 7. 95Official Journal of the European Communities (a) in the heading 'notes and in Section 24 respectively :  Producto ACP  Reglamentos (CEE) n ° 715/90 y (CE) n ° 1636/95,  AVS-produkt  forordning (EÃF) nr. 715/90 og (EF) nr. 1636/95,  AKP Erzeugnis  Verordnungen (EWG) Nr. 715/90 und (EG) Nr. 1636/95,  Ã Ã Ã ¿Ã Ã Ã ½ AKE  Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã ¯ (EOK) Ã ±Ã Ã ¹Ã ¸. 715/90 Ã ºÃ ±Ã ¹ (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1636/95,  ACP product  Regulations (EEC) No 715/90 and (EC) No 1636/95,  Produit ACP  rÃ ¨glements (CEE) n ° 715/90 et (CE) n0 1636/95,  Prodotto ACP  regolamenti (CEE) n. 715/90 e (CE) n . 1636/95,  ACS-produkt  Verordeningen (EEG) nr. 715/90 en (EG) nr. 1636/95,  Produto ACP Regulamentos (CEE) n? 715/90 e (CE) n ? 1636/95,  AKT-tuote  asetus (ETY) N:o 715/90 ja (EY) N:o 1636/95,  AVS-produkt  fÃ ¶rordning (EEG) nr 715/90 och (EG) nr 1636/95. Article 4 1 . The Commission shall decide in respect of each third country concerned to what extent applications can be accepted . If the quantities of products originating in a third country in respect of which licences are requested exceed the quantity available for that country, the Commission shall reduce the quantities requested by a fixed percentage . If the total quantity requested by applications relating to a third country is lower than that available for that country, the Commission shall determine the amount of the balance remaining. 2. Subject to the Commission's decision to accept applications licences shall be issued on the 21st day of each month . Article 5 Importation under the arrangements for import duty reduction provided for in this Regulation may take place only if the origin of the products concerned is certified by the competent authorities of the exporting countries in accordance with the rules of origin applicable to the products in question pursuant to Protocol 1 to the fourth ACP-EEC Convention signed at Lome on 15 December 1989 . Article 6 1 . Before the fifth day of each month, the Member States shall notify the Commission of the quantity of products for which ACP import licences were issued during the previous calendar month. 2. The notifications provided for in this Article shall be made in accordance with Annex II. Article 7 The provisions of Regulation (EEC) No 3719/88 shall apply, subject to the provisions of this Regulation . Article 8 Regulation (EEC) No 970/90 is hereby repealed. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 until 30 June 1996. (b) In Section 8, the name of the State, country or terri ­ tory in which the product is to originate . 2. The licence shall carry with it an obligation to import from the State, country of territory in question . 3. Applications for licences may be lodged only during the first 10 days of each month . However, as to the month of July 1995 applications may be lodged during the first 10 days following the entry into force of the present Regulation . 4. Member States shall notify valid applications to the Commission not later than the second working day following the end of the period for the submission of applications. Those notifications shall include the quantities applied for in respect of each third country concerned and broken down on CN codes or group of CN codes, as the case may be . 5. Where no valid applications have been lodged Member States shall so notify the Commission within the deadline referred to in paragraph 4. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1995. For the Commission Franz FISCHLER Member of the Commission 6 . 7 . 95 EN Official Journal of the European Communities No L 155/27 ANNEX I Products referred to in Article 4 (1 ) Codigo NC KN-kode KN-Code KCOS IKÃ ? SO CN code Code NC CÃ ³dice NC GN-code CÃ ³digo NC CN-koodi KN-nummer 0102 90 05 0102 90 21 0102 90 29 0102 90 41 0102 90 49 0102 90 51 0102 90 59 0102 90 61 0102 90 69 0102 90 71 0102 90 79 0201 10 00 0201 20 20 0201 20 30 0201 20 50 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 NB : Los cÃ ³digos NC, incluidas las notas a pie de pagina, se definen en el Reglamento (CEE) n ° 2658/87 modificado (DO n ° L 256 de 7. 9. 1987, p . 1 ). NB : KN-koderne, herunder henvisninger til fodnoter, er fastsat i den Ã ¦ndrede forordning (EÃF) nr. 2658/87 (EFT nr. L 256 af 7. 9 . 1987, s . 1 ). NB : Die KN-Codes sowie die Verweisungen und FuÃ noten sind durch die geÃ ¤nderte Verordnung (EWG) Nr. 2658/87 bestimmt (ABl . Nr. L 256 vom 7. 9 . 1987, S. 1 ). NB : Ã Ã ¹ Ã ºÃ Ã ´Ã ¹Ã ºÃ ¿Ã ¯ Ã Ã ·Ã  Ã Ã Ã ½Ã ´Ã Ã ±Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¿Ã »Ã ¿Ã ³Ã ¯Ã ±Ã , Ã Ã Ã ¼ÃÃ µÃ Ã ¹Ã »Ã ±Ã ¼Ã ²Ã ± ­ Ã ½Ã ¿Ã ¼Ã ­Ã ½Ã Ã ½ Ã Ã Ã ½ Ã ÃÃ ¿Ã Ã ·Ã ¼Ã µÃ ¹Ã Ã Ã µÃ Ã ½, Ã ºÃ ±Ã ¸Ã ¿Ã Ã ¯Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿Ã ½ Ã Ã Ã ¿ÃÃ ¿ÃÃ ¿Ã ¹Ã · ­ Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2658/87 ( EE Ã ±Ã Ã ¹Ã ¸. L 256 Ã Ã ·Ã  7. 9. 1987 , Ã . 1 ). NB : The CN codes and the footnotes are defined in amended Regulation (EEC) No 2658/87 (OJ No L 256, 7. 9 . 1987, p. 1 ). NB : Les codes NC ainsi que les renvois en bas de page sont dÃ ©finis au rÃ ¨glement (CEE) n" 2658/87 modifiÃ © (JO n » L 256 du 7. 9 . 1987, p. 1 )- NB : I codici NC e i relativi richiami in calce sono definiti dal regola ­ mento (CEE) n . 2658/87 modificato (GU n. L 256 del 7. 9 . 1987, pag. 1 ). NB : GN-codes en voetnoten : zie de gewijzigde Verordening (EEG) nr. 2658/87 (PB nr. L 256 van 7. 9 . 1987, blz. 1 ). NB : Os cÃ ³digos NC, incluindo as remissÃ µes em pÃ ©-de-pÃ ¡gina sSo definidos no Regulamento (CEE) n? 2658/87 alterado (JO n ? L 256 de 7. 9 . 1987, p. 1 ). HUOM: Tuotekoodit ja niihin liittyvÃ ¤t alaviitteet mÃ ¤Ã ¤ritellÃ ¤Ã ¤n komission asetuksessa (ETY) N:o 2658/87, sellaisena kuin se on muutettuna (EYVL N:o L 256, 7.9.1987, s. 1 ). Anm: KN-numren och fotnoterna definieras i kommissionens Ã ¤ndrade fÃ ¶rordning (EEG) nr 2658/87 (EGT nr L 256, 7.9.1987, s . 1 ). No L 155/28 fENl Official Journal of the European Communities 6. 7 . 95 ANNEX II Licences comprising ACP products (referred to in Regulation (EC) No 1636/95) (in tonnes) From CN code Madagascar Botswana Swaziland Kenya Zimbabwe Namibia Code 370 391 393 346 382 389  0102 90 05  0102 90 21 , 0102 90 29  0102 90 41 to 0102 90 79  0201 10 00, 0201 20 20  0201 20 30  0201 20 50  0201 20 90  0201 30 , 0206 10 95  0202 10, 0202 20 10  0202 20 30  0202 20 50  0202 20 90  0202 30 10  0202 30 50  0202 30 90, 0206 29 91  0210 20 10  0210 20 90, 0210 90 41  0210 90 90  1602 50 10, 1602 90 61